Order entered April 7, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00164-CV

                   DONNA CAROLE COVEY, FNP, ET AL., Appellants

                                               V.

GILBERT ADAM LUCERO AND MARIA GARCIA, BOTH INDIVIDUALLY AND ON
 BEHALF OF THE ESTATE AND AS NEXT FRIEND OF A.R.G.L., JR., DECEASED
                      MINOR CHILD, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-01407

                                           ORDER
       We GRANT appellees’ April 4, 2016 unopposed motion for an extension of time.

Appellees shall file their briefs by April 20, 2016. No further extension of time will be granted

in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE